                Case 20-11580-BLS            Doc 177      Filed 08/07/20        Page 1 of 7




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE
    ---------------------------------                     x
                                                          :
    In re:                                                :   Chapter 11
                                                          :
    PROTEUS DIGITAL HEALTH, INC.,                         :   Case No. 20-11580 (BLS)
                                                          :
                  Debtor.1                                :
                                                          :
    ---------------------------------                     x

                  NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                   HEARING ON AUGUST 11, 2020 AT 11:30 A.M. (ET)2


              ANY PARTY WISHING TO PARTICIPATE IN THE HEARING
              MUST APPEAR THROUGH BOTH COURTCALL AND ZOOM.

           TO APPEAR BY VIDEO CONFERENCE, PARTIES SHOULD USE THE
                          FOLLOWING INFORMATION:
         JOIN ZOOMGOV MEETING: https://debuscourts.zoomgov.com/j/1610982142

                    MEETING ID: 161 098 2142                   PASSWORD: 233216

                         Topic: Proteus - Case No. 20-11580 (BLS)
               Time: August 11, 2020 11:30 AM Eastern Time (US and Canada)

         PLEASE NOTE: AUDIO MUST BE MUTED IN ZOOM ONCE CONNECTED.
          COURTCALL, LLC WILL PROVIDE THE AUDIO FOR THE HEARING.

                             TO APPEAR TELEPHONICALLY,
                    PARTIES SHOULD CONTACT COURTCALL, LLC
                  AT (866) 582-6878 TO REGISTER THEIR APPEARANCE.




1
        The last four digits of the Debtor’s taxpayer identification number are 2680. The Debtor’s corporate
headquarters is located at 2600 Bridge Parkway, Redwood City, California 94065

2
         The hearing will be held before The Honorable Brendan L. Shannon at the United States Bankruptcy Court
for the District of Delaware, 824 North Market Street, 6th Floor, Courtroom 1, Wilmington, Delaware 19801. Any
person who wishes to appear telephonically at the August 11, 2020 hearing must contact COURTCALL, LLC at 866-
582-6878 prior to the hearing to register his/her telephonic appearance in accordance with The Instructions for
Telephonic Appearances Effective January 5, 2005, Revised May 11, 2018. All motions and other pleadings
referenced herein are available online free of charge at the following address: www.kccllc.net/proteus.
           Case 20-11580-BLS        Doc 177      Filed 08/07/20     Page 2 of 7




I.    MATTERS NOT GOING FORWARD:

      1.   Debtor’s Motion for Entry of Order (I) Approving Key Employee Incentive Plan
           and (II) Granting Related Relief [Docket No. 137- filed July 21, 2020

           Response/Objection Deadline:           August 4, 2020 at 4:00 p.m. (ET)

           Responses/Objections Received:

           A.     Informal comments from the U.S. Trustee

           Related Documents:

           Status: Given the results of the sales process, the relief requested by this motion is
                   now moot.

II.   MATTERS UNDER CERTIFICATION OF NO OBJECTION

      2.   Application of the Official Committee of Unsecured Creditors for Proteus Digital
           Health, Inc. for Entry of an Order Authorizing the Employment and Retention of
           A.M. Saccullo Legal, LLC, as Its Counsel, Nunc Pro Tunc to June 29, 2020 [Docket
           No. 134 – filed July 21, 2020]

           Response/Objection Deadline:           August 4, 2020 at 4:00 p.m. (ET)

           Responses/Objections Received:         None.

           Related Documents:

           i.     Certification of No Objection Regarding Application of the Official
                  Committee of Unsecured Creditors for Proteus Digital Health, Inc. for Entry
                  of an Order Authorizing the Employment and Retention of A.M. Saccullo
                  Legal, LLC, as Its Counsel, Nunc Pro Tunc to June 29, 2020 [Docket No.
                  175 – filed August 6, 2020]

           Status: On August 6, 2020, the Committee filed a certification of no objection. A
                   hearing is no longer necessary with regard to this matter unless the Court
                   has any questions.

      3.    Application Pursuant to 11 U.S.C. §§ 328 and 1103, Fed. R. Bankr. P. 2014, and
            Local Rule 2014-1, Authorizing and Approving the Employment and Retention of
            Dundon Advisers LLC as Financial Advisor to the Official Committee of
            Unsecured Creditors Nunc Pro Tunc to July 1, 2020 [Docket No. 135 – filed July
            21, 2020]

           Response/Objection Deadline:           August 4, 2020 at 4:00 p.m. (ET)

                                             2
            Case 20-11580-BLS       Doc 177      Filed 08/07/20    Page 3 of 7




            Responses/Objections Received:       None.

            Related Documents:

            i.     Certification of No Objection Regarding Application Pursuant to 11 U.S.C.
                   §§ 328 and 1103, Fed. R. Bankr. P. 2014, and Local Rule 2014-1,
                   Authorizing and Approving the Employment and Retention of Dundon
                   Advisers LLC as Financial Advisor to the Official Committee of Unsecured
                   Creditors Nunc Pro Tunc to July 1, 2020 [Docket No. 176 – filed August 6,
                   2020]

            Status: On August 6, 2020, the Committee filed a certification of no objection. A
                    hearing is no longer necessary with regard to this matter unless the Court
                    has any questions.

       4.   Debtor’s Motion for an Order (I) Establishing Bar Dates for (A) Filing Proofs of
            Claim and (B) for the Filing of Requests for Allowance of Certain Administrative
            Claims; (II) Approving the Form and Manner of Notice Thereof; and (III) Granting
            Related Relief [Docket No. 151 – filed July 28, 2020]

            Response/Objection Deadline:         August 4, 2020 at 4:00 p.m. (ET);

            Responses/Objections Received:       None.

            Related Documents:

            i.     Certification of No Objection Regarding Debtor's Motion for an Order (I)
                   Establishing Bar Dates for (A) Filing Proofs of Claim and (B) for the Filing
                   of Requests for Allowance of Certain Administrative Claims; (II)
                   Approving the Form and Manner of Notice Thereof; and (III) Granting
                   Related Relief [Docket No. 174 – filed August 6, 2020]

            Status: On August 6, 2020, the Debtor filed a certification of no objection. A
                    hearing is no longer necessary with regard to this matter unless the Court
                    has any questions.

III.   UNCONTESTED MATTERS GOING FORWARD

       5.    Motion for Entry of an Order (I) Authorizing the Debtor to Reject Lease
             Agreement with Westport Office Park, LLC and (II) Granting Related Relief
             [Docket No. 150 – filed July 28, 2020]

            Response/Objection Deadline:         August 4, 2020 at 4:00 p.m. (ET); extended
                                                 until August 7, 2020 at 11:00 a.m. (ET) for
                                                 Westport Office Park, LLC (“Westport”)

                                             3
           Case 20-11580-BLS        Doc 177     Filed 08/07/20     Page 4 of 7




           Responses/Objections Received:        None.

           Related Documents:

           Status: The Debtor intends to file a certification of no objection in advance of the
                   hearing. The hearing on this matter is going forward.

IV.   CONTESTED MATTERS GOING FORWARD:

      6.    Debtor’s Motion for Entry of (A) an Order (I) Approving Bidding Procedures in
            Connection with the Sale of Substantially All of the Debtor’s Assets, (II)
            Approving Bid Protections, (III) Scheduling an Auction for and Hearing to
            Approve the Sale, (IV) Approving Form and Manner of Notice of Auction, Sale
            and Sale Hearing, (V) Approving Procedures for the Assumption and Assignment
            of Certain Executory Contracts and Unexpired Leases, (VI) Approving Form and
            Manner of Notice Thereof, and (VII) Granting Related Relief; and (B) an Order
            Authorizing and Approving (I) the Sale of Substantially All of the Debtor’s Assets
            Free and Clear of Liens, Claims, Rights, Encumbrances and Other Interests, (II)
            the Assumption and Assignment of Certain Executory Contracts and Unexpired
            Leases, and (III) Granting Related Relief [Docket No. 53 – filed June 23, 2020]

           Assignment and/or Cure Response/Objection Deadline: July 31, 2020 at 4:00 p.m.
           (ET); extended until August 6, 2020 at 4:00 p.m. for the Ad Hoc Committee of
           Preferred Equity Security Holders; extended until August 7, 2020 at 11:00 a.m.
           (ET) for Westport Office Park, LLC (“Westport”)

           Assignment and/or Cure Responses/Objections Received:

           A.     Limited Objection and Reservation of Rights of DeWinter Group to Notice
                  of Potential Assumption and Assignment of Executory Contracts or
                  Unexpired Leases and Cure Costs [Docket No. 155 – filed July 29, 2020]

           B.     Integron, Inc.’s Limited Objection to Debtor’s Proposed Assumption and
                  Assignment of a Contract for Wireless Connectivity and Proposed Cure
                  Amount [Docket No. 158 – filed July 31, 2020]

           C.     Oracle’s Limited Objection and Reservation of Rights Regarding (A)
                  Motion of Motion of Debtor for Entry of Orders Approving (I) the Sale of
                  Substantially All of the Debtor’s Assets Free and Clear of Liens, Claims,
                  Rights, Encumbrances and Other Interests, (II) the Unexpired Leases, and
                  (II) Granting Related Relief; and (B) Notice of Potential Assumption and
                  Assignment of Executory Contracts or Unexpired Leases and Cure Costs
                  [Docket No. 159 – filed July 31, 2020]




                                            4
Case 20-11580-BLS      Doc 177      Filed 08/07/20   Page 5 of 7




D.     CMIC Co., Ltd Objection to Notice of Potential Assumption and
       Assignment of Executory Contracts or Unexpired Leases and Cure Costs
       [unfiled]

Sale Response/Objection Deadline: July 31, 2020 at 4:00 p.m. (ET); extended
                                  until August 6, 2020 at 1:00 p.m. (ET) for the
                                  Ad Hoc Equity Group; extended until August
                                  7, 2020 at 11:00 a.m. (ET) for Westport
                                  Office Park, LLC (“Westport”)

Sale Responses/Objections Received:

A.     Informal comments from the Office of the United States Trustee for the
       District of Delaware (the “U.S. Trustee”)

B.     Objection of the Ad Hoc Committee of Equity Security Holders to Debtors’
       Sale of Substantially All of its Assets [Docket No. 173 – filed August 6,
       2020]

Related Documents:

ii.    Order (I) Approving Bidding Procedures in Connection with the Sale of
       Substantially All of the Debtor’s Assets, (II) Approving Bid Protections,
       (III) Scheduling an Auction for and Hearing to Approve the Sale, (IV)
       Approving Form and Manner of Notice of Auction, Sale and Sale Hearing,
       (V) Approving Procedures for the Assumption and Assignment of Certain
       Executory Contracts and Unexpired Leases, (VI) Approving Form and
       Manner of Notice Thereof, and (VII) Granting Related Relief; and (B) an
       Order Authorizing and Approving (I) the Sale of Substantially All of the
       Debtor’s Assets Free and Clear of Liens, Claims, Rights, Encumbrances and
       Other Interests, (II) the Assumption and Assignment of Certain Executory
       Contracts and Unexpired Leases, and (III) Granting Related Relief [Docket
       No. 125 – entered July 14, 2020]

iii.   Notice of Sale, Bidding Procedures, Auction, and Sale Hearing [Docket No.
       130 – filed July 15, 2020]

iv.    Notice of Potential Assumption and Assignment of Executory Contracts or
       Unexpired Leases and Cure Costs [Docket No. 136 – filed July 21, 2020]

v.     Notice of Filing of Proposed Sale Order [Docket No. 144 – filed July 24,
       2020]

vi.    Supplemental Notice of Potential Assumption and Assignment of
       Executory Contracts or Unexpired Leases and Cure Costs [Docket No. 160
       – filed July 31, 2020]

                                5
             Case 20-11580-BLS        Doc 177     Filed 08/07/20     Page 6 of 7




             vii.   Notice of (I) Cancellation of Auction and (II) Designation of the Stalking
                    Horse Bidder as the Successful Bidder [Docket No. 170 – filed August 5,
                    2020]

             Witness Information:

              a.    Debtor Witnesses: Lawrence R. Perkins, Interim Chief Executive Officer
                    (testifying from Los Angeles, California); and Geoffrey Richards,
                    Managing Director of Raymond James & Associates, Inc. (testifying from
                    Jackson Hole, Wyoming)

             Status: Pursuant to the Bidding Procedures Order, the objections of the contract
                     counterparties noted above will be adjourned to a date and time to be
                     determined. The informal comments from the U.S. Trustee with regard to
                     the sale have been resolved. The Debtor has inquired into whether the Ad
                     Hoc Committee of Equity Security Holders intends to present any witnesses
                     in support of its objection but has not yet received a response. The hearing
                     on this matter is going forward.


Dated: August 7, 2020               POTTER ANDERSON & CORROON LLP
Wilmington, Delaware
                                    /s/ Aaron H. Stulman
                                    L. Katherine Good (No. 5101)
                                    Aaron H. Stulman (No. 5807)
                                    1313 North Market Street, 6th Floor
                                    Wilmington, Delaware 19801
                                    Telephone: (302) 984-6000
                                    Facsimile: (302) 658-1192
                                    Email: kgood@potteranderson.com
                                            astulman@potteranderson.com

                                    - and -




                                              6
                  Case 20-11580-BLS       Doc 177     Filed 08/07/20    Page 7 of 7




                                        GOODWIN PROCTER LLP
                                        Nathan A. Schultz (admitted pro hac vice)
                                        Three Embarcadero Center, 28th Floor
                                        San Francisco, CA 94111
                                        Tel: (415) 733-6000
                                        Facsimile: (415) 677-9041
                                        Email: nschultz@goodwinlaw.com

                                        -and-

                                        Barry Z. Bazian (admitted pro hac vice)
                                        The New York Times Building
                                        620 Eighth Avenue
                                        New York, NY 10018-1405
                                        Tel: (212) 833-8800
                                        Facsimile: (212) 355-3333
                                        Email: bbazian@goodwinlaw.com

                                        Counsel for Debtor and Debtor in Possession




                                                  7

IMPAC - 6813603v.5 08/07/2020 1:27 PM
